Citation Nr: 1021886	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
borderline personality disorder, anxiety disorder, suicidal 
behavior, depression, and posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for borderline 
personality disorder, claimed as anxiety disorder, suicidal 
behavior, depression, and PTSD.  

In January 2010, the Veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  During the hearing, the 
Veteran waived initial RO consideration of the new evidence 
submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304(c) (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include borderline personality 
disorder, anxiety disorder, suicidal behavior, depression, 
and posttraumatic stress disorder (PTSD).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

During the January 2010 hearing, the Veteran testified that 
she began experiencing suicidal thoughts during advanced 
individual training (AIT) in service.  She explained that she 
spoke with the military chaplain, whom advised her to leave 
the military because of her "suicidal behavior."  In 
regards to her claimed PTSD, the Veteran stated that she was 
treated differently than other recruits because of her skin 
color.  She indicated that her drill sergeants would spit at 
her, curse her, and make her do sit-ups and push-ups with 
their foot on her body.  The Veteran contends that service 
connection is warranted for her acquired psychiatric 
disorder, to include borderline personality disorder, anxiety 
disorder, suicidal behavior, depression, and posttraumatic 
stress disorder (PTSD).

Review of the Veteran's service treatment records reflects no 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  However, her personnel records reveal some mental 
health problems.  According to a general counseling form 
dated April 1989, the Veteran indicated that she wanted out 
of the Army because she was unable to handle the stress.  She 
reported recurring feelings of anxiety in the military 
training environment, considered going absent without leave 
(AWOL), and experienced suicidal ideation, intent, and plan.  
Based upon the observations witnessed at the initial 
counseling session, the clinical psychologist diagnosed the 
Veteran with rule out dependent personality disorder and 
recommended an entry level separation due to the nature of 
her problems.  

In May 2007, the Veteran was afforded a VA examination for 
her claimed psychiatric disability.  She informed the 
examiner that her drill sergeant did not treat her well, and 
she began to contemplate suicide.  She reported experiencing 
flashbacks, anxiety, and decreased sleep from her experience 
in boot camp.  After mental status testing, the VA examiner 
diagnosed the Veteran with borderline personality disorder 
and assigned a Global Assessment Functioning (GAF) scale 
score of 55.  The VA examiner explained that while the 
Veteran's reported experiences in boot camp may not have been 
pleasant and even stressful, they are not the types of 
experiences that engender genuine PTSD.  He concluded that 
her symptoms are a function of her "psychic underpinnings 
inevitably emerging from the abuse she endured during her 
childhood . . . . [and] her drill sergeant's harsh behavior 
may have recapitulated some of those memories, [but] the 
damage was already done."  

In a January 2010 private medical statement, a medical 
director indicates that the Veteran is currently being 
treated at the private medical center with prescribed 
medication for dysthymic disorder and PTSD.  

Generally, personality disorders, mental deficiency, mental 
retardation and other such "defects" are not "diseases" or 
"injuries" within the meaning of applicable legislation. 38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of 
additional disability resulting from a mental disorder that 
is superimposed upon and aggravates a congenital defect such 
as a personality disorder or mental deficiency during service 
may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  

The Board notes that defects are defined as "structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  
Congenital or developmental "defects" such as a personality 
disorder and mental deficiency automatically rebut the 
presumption of soundness and are therefore considered to have 
preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  

The Board acknowledges the VA examiner's diagnosis; however, 
the examiner did not provide an opinion as to whether the 
Veteran's in-service diagnosis of rule out dependent 
personality disorder was subject to a superimposed 
psychiatric disability, and/or whether the current 
psychiatric disorder (i.e. borderline personality disorder, 
dysthymic disorder, and PTSD) had its onset in, or is related 
to, service.  See VAOPGCPREC 82-90.  There is also no 
indication that the VA examiner reviewed the claims file, as 
there is no discussion or mention of the Veteran's in-service 
initial counseling session in April 1989.  More importantly 
and as indicated above, a January 2010 private medical record 
references current diagnoses of dysthymic disorder and PTSD, 
both which require medication.  Thus, the Board considers the 
examination report to be insufficient.  As the record does 
not contain sufficient medical evidence for the Board to make 
a decision on the claim, a remand is necessary to obtain 
another medical opinion.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); 38 C.F.R. § 3.159(c)(4).  Accordingly, 
further development of the evidence will be undertaken prior 
to our final adjudication of the Veteran's claim for service 
connection.

Finally, additional evidence was received at the Board in 
February 2010 without the Veteran's waiver of initial 
consideration of this evidence by the agency of original 
jurisdiction.  The evidence consists of lay statements 
submitted by the Veteran's sister, mother, friend, and 
daughter.   These statements are referred for initial review.  
See 38 C.F.R. § 20.1304 (2009).  

In order to give the Veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
she identify all VA and non-VA health 
care providers that have treated her for 
her psychiatric disorder(s).  The aid of 
the Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  Afford the Veteran a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorders 
that may be present.  Any and all 
studies, test, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including service 
treatment records and service personnel 
records.  

a.  The examiner should identify all 
psychiatric disorders present.  

b.  Thereafter, the examiner should 
provide an opinion as to whether any of 
the Veteran's disorder(s) pre-existed 
service, i.e. the borderline personality 
disorder, dysthymic disorder, and PTSD, 
and if so, whether any disorder other 
than a personality disorder was 
aggravated by service and whether a 
personality disorder was aggravated by 
service thereby resulting in a 
superimposed acquired psychiatric 
disability.  

c.  For any disorder that did not exist 
prior to service, the examiner should 
opine as to whether it is at least as 
likely as not related to service or any 
event of service.  

A rationale for any opinion reached must 
be provided.  If the examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so indicate 
and discuss why an opinion cannot be 
provided.  

3.  Thereafter, readjudicate the claim 
currently on appeal.  If the benefit 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), and the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



